United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1636
                        ___________________________

                               Eugene E. Makupa

                            lllllllllllllllllllllPetitioner

                                          v.

            Eric H. Holder, Jr., Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: December 5, 2012
                           Filed: December 10, 2012
                                 [Unpublished]
                                 ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Eugene Makupa, a native and citizen of Tanzania, petitions for review of an
order of the Board of Immigration Appeals, which upheld an immigration judge’s
decision denying his request for a continuance of his removal proceedings and
finding him subject to removal. Makupa asserts that the immigration judge should
have granted him the requested continuance. After careful review, we conclude that
it was not an abuse of discretion for the immigration judge to deny Makupa the
continuance, given that the removal proceedings had already been continued multiple
times over a period of more than five years during the pendency of I-130 petitions
filed on his behalf. See Thimran v. Holder, 599 F.3d 841, 845 (8th Cir. 2010) (IJ did
not abuse discretion in denying alien’s request for continuance after second I-130
petition was denied and case had been continued for over two years). Accordingly,
we deny the petition for review.1 See 8th Cir. R. 47B.
                        ______________________________




      1
        We do not consider new evidence that Makupa has presented in this court.
See Lukowski v. INS, 279 F.3d 644, 646 (8th Cir. 2002) (“judicial review is limited
to the administrative record”).

                                         -2-